Citation Nr: 0811060	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  02-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a 
dislocated right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1957 to May 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Togus, Maine.  In May 2004, the Board denied the appellant's 
appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
August 2006, the Court affirmed the Board's decision.

The veteran then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit, and in July 
2007, the Federal Circuit reversed.  Thereafter, the Court in 
October 2007 vacated the Board's decision.  


FINDING OF FACT

Chronic residuals of a right shoulder disorder dislocation 
were not demonstrated inservice, and credible evidence of 
postservice pathology linking a current right shoulder 
disorder to service has not been presented.  


CONCLUSION OF LAW

Chronic residuals of a right shoulder dislocation were not 
incurred in or aggravated by active military duty, and 
arthritis of the right shoulder may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, in the April 1998 rating decision, a 
copy of which was provided to the veteran, VA notified the 
claimant of the information and evidence needed to 
substantiate and complete his claim, to include his 
responsibility to submit evidence which demonstrated that the 
disorder was incurred or aggravated in-service.  In November 
2000 correspondence VA notified the veteran that it would 
attempt to obtain all relevant evidence in the custody of the 
military and VA medical centers.  VA, by letter dated in June 
2002, notified the veteran that VA would attempt to obtain 
all identified records provided he supplied a properly 
executed release for VA to obtain those records not in the 
custody of a Federal department or agency.  VA, by letter 
dated in August 2002 and statement of the case issued in 
December 2002, notified the veteran of what evidence had been 
requested and/or what evidence had not been obtained.  VA, in 
the December 2002 statement of the case, also specifically 
notified the veteran of the VCAA.  

While VA did not specifically inform the veteran to submit 
any pertinent evidence in his possession, in August 2002 and 
February 2008 the appellant stated that he did not have 
anything else to submit, and he requested that VA immediately 
readjudicate his appeal.  Moreover, VA did not specifically 
advise the appellant how an effective date and a rating would 
be assigned should service connection be granted.  In light 
of the decision reached below, however, that error was 
harmless and any such questions are moot.  Therefore, the 
duty to notify the veteran of the necessary evidence needed 
to substantiate his claim as well as whose duty it was to 
obtain that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's VA treatment 
records have been associated with the claims file.  The 
record also shows that private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  The appellant has not 
identified any such information or evidence.  He was also 
advised what evidence VA had requested, and notified in the 
December 2002 statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  

As to the veteran's service medical records, the record shows 
that the RO, on a number of occasions, attempted to obtain 
these records and/or alternative records, including any 
records kept by the Fort Dix base hospital.  These efforts 
were not successful.  The RO was told by the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records, service personnel records, and any clinic 
records from the Fort Dix base hospital were no longer 
available as they had probably been destroyed in a fire at 
NPRC.  

With respect to the fact that the record does not include a 
medical opinion addressing the relationship, if any, between 
a current right shoulder disorder and military service, in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reviewed the relevant regulation, 38 C.F.R. § 
3.159(c)(4)(i)(A)-(C).  Therein, the Federal Circuit noted 
that the regulation, unlike the statute, contained a 
requirement that the claimant establish that the veteran 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to secure a VA medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit essentially found that, if the evidence of 
record does not establish that the veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.

Here, while there is evidence that the appellant may have had 
right shoulder pain in-service, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, there is 
no credible evidence that the veteran suffered an in-service 
injury which resulted in chronic disability.  Hence, ordering 
an examination would force any examiner to engage in an 
exercise in speculation.  Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.) 

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. 
§ 5103(a) because the appeal began years before the enactment 
of the VCAA, the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway v. Principi, 
353 F.3d 1369 (Fed.Cir. 2004).  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).



The Claim

The veteran contends that his current right shoulder 
disabilities are the result of a right shoulder dislocation 
that occurred in basic training at Fort Dix, New Jersey 
sometime between May and August 1957.  It is requested that 
the veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Arthritis, if disabling to a compensable degree within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In reviewing medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  

After reviewing the evidence of record, the Board finds that 
service connection for residuals of a dislocated right 
shoulder is not warranted.  The record shows that the veteran 
has right shoulder arthritis and a rotator cuff impingement.  
There is, however, no medical or other competent evidence 
relating any current right shoulder disorder to his active 
military service.  While Timothy Snell, M.D., in a May 2000 
treatment record, opined that current right shoulder pain was 
"most likely [a] sequelae (sic) of his dislocation of the 
shoulder," the May 2000 treatment record did not say that 
the dislocation took place while the veteran was in military 
service.  Indeed, the treatment record makes no reference 
whatsoever to the appellant's military service.  Further, 
there is no indication that Dr. Snell considered anything 
other than the appellant's self report in diagnosing the 
veteran's current disability.  The Board is not required to 
accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion, LeShore v. 
Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  Accordingly, Dr. Snell's 
statement is of extremely limited probative value.  
Furthermore, while the veteran has been diagnosed with right 
shoulder arthritis, the presumption afforded under the law 
for that disorder does not help him because the record first 
shows that diagnosis more then 40 years after his separation 
from military service.

The Board considered the August 2000 buddy statement.  In 
this regard, the author recalls that the veteran was in 
"great pain" after dislocating his shoulder while basic 
training.  While the author is competent to state that the 
veteran was in pain, he is not competent to state that the 
appellant dislocated his shoulder while on active duty.  
Finding that the joint was actually dislocated requires 
specialized knowledge, testing and medical training which the 
veteran's colleague is not shown to possess.  Hence, his 
statement is likewise of extremely limited probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board also considered the veteran's own statements.  The 
veteran is competent to state that he injured his shoulder in 
basic training, and that it was thereafter painful.  As noted 
above, however, the mere presence of pain does not equate to 
a finding that the appellant incurred a chronic disability 
in-service.  Sanchez-Benitez. Further, as with the veteran's 
service colleague, the appellant is not competent to state 
that he dislocated his shoulder while on active duty.  
Finding that the joint actually dislocated requires 
specialized knowledge, testing and medical training which the 
veteran is not shown to possess.  Espiritu.  

Moreover, it is well to recall if a chronic disorder is not 
shown while on active duty that the postservice record shows 
a continuity of symptomatology.  38 C.F.R. § 3.303.  Indeed, 
the Federal Circuit has held that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000). 
Given the length of time between the veteran's separation 
from military service and the first diagnosis of a right 
shoulder disorder, the record is against finding a continuity 
of objectively verifiable symptomatology.  38 C.F.R. § 
3.303(d).  As the veteran has offered absolutely no medical 
evidence showing a continuity of disability between his 
separation from active duty in 1959 and Dr. Snell's May 2000 
finding the Board finds that the appellant's assertion that 
he has had a chronic disability since service separation 
incredible, and to cast grave doubt on the validity of his 
claim. 

As there is no competent evidence of record that is based on 
a credible account of in-service and postservice pathology 
which links the veteran's current right shoulder disabilities 
to service, service connection is not warranted.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for residuals of a dislocated right 
shoulder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


